Citation Nr: 0430608	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
residuals of a left lateral malleolus fracture, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to August 
1965.  He also had verified periods of active duty for 
training (ACDUTRA) in the National Guard between December 
1974 and June 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for residuals of a left ankle 
fracture, and assigned a 0 percent, noncompensable disability 
rating, effective from November 7, 1990.  In a May 2001 
rating decision, the RO increased the rating to 10 percent.  
In an October 2001 rating decision, the RO increased the 
rating to 20 percent.  Both increases were effective from 
November 7, 1990.  The veteran has continued his appeal; he 
is seeking a rating higher than 20 percent.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  On the most recent VA 
examination it was reported that he had not worked since 
1993.  There is evidence of medical disability, and he is 
seeking the highest possible rating.  His inferred claim for 
a total rating based on individual unemployability is 
referred to the RO for adjudication.

In January 2004, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  Also in January 
2004, the Board remanded the case for evidentiary development 
and the issuance of required notices.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since the establishment of service connection, residuals 
of a left lateral malleolus fracture have been manifested by 
limitation of motion, pain, swelling, and instability, 
without ankylosis.


CONCLUSION OF LAW

Since the establishment of service connection, the criteria 
for a rating in excess of 20 percent for residuals of a left 
lateral malleolus fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2004).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In 
letters issued in August 2002 and January 2004, the RO 
informed the veteran and his representative of the type of 
evidence needed to support his claim, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.  The RO invited the veteran to submit evidence 
relevant to the claim on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, at 120.  In this case, the RO issued VCAA notices 
after the initial adjudication of the claim.

The Court explained in Pelegrini that failure of an agency of 
original jurisdiction (AOJ) (in this case, the RO) to give a 
claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

The Board remanded the case in January 2004.  Later in 
January 2004, the RO provided the required notices.  The lack 
of full notice prior to the initial decision is corrected.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims on appeal.  The veteran's claims file contains medical 
records regarding the condition of the veteran's left ankle.  
The file contains the report of a VA medical examination of 
the ankle performed in February 2004.  The veteran has not 
reported the existence of any relevant evidence that is not 
associated with the claims file.

Rating for Left Ankle

The veteran sustained a fracture of the left lateral 
malleolus in 1980.  He is seeking an initial rating higher 
than 20 percent for disability residual to that fracture.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating.  The Board will consider will consider whether staged 
ratings are warranted.

The veteran sustained a fracture of the left lateral 
malleolus in 1980.  The RO assigned the current 20 percent 
rating for disability residual to that fracture on the basis 
of marked limitation of motion, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2004).  The veteran contends that a 
higher rating should be assigned under Diagnostic Code 5270, 
for ankylosis.  Under that code, an ankylosed ankle may be 
rated at 20, 30, or 40 percent, depending on the angle, and 
position at which the joint is frozen.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2004).

Factual Background

The veteran has a service-connected low back disability, 
described as a compression fracture of the L1 vertebra, with 
osteoarthritis.  That disability is rated as 60 percent 
disabling.  In addition, medical records from the 1990s show 
a diagnosis of gout, affecting multiple joints.

Private medical treatment records from August 1990 reflect 
the veteran's report of low back pain radiating into both 
lower extremities.  On VA medical examination in April 1991, 
the veteran reported that occasionally his left ankle would 
give way.  On examination, his gait was normal, and the left 
ankle had a full range of motion.  The veteran reported 
severe tenderness under the malleolus, and would not let the 
examiner touch that area.

In March 1995, the veteran was seen by a private podiatrist, 
Michael Sherman, D.P.M.  Dr. Sherman noted the history of 
back injury with vertebra compression fracture.  The veteran 
reported that his right leg and foot were numb because of the 
nerve compression related to the back injury.  The veteran 
reported left foot symptoms of mid foot pain and intermittent 
severe discomfort.  Dr. Sherman noted a severe hallux rigidus 
of the left foot, with obvious pain.  X-rays taken in March 
1995 showed calcaneal spurring on the left foot.  

VA outpatient treatment notes from May 1995 reflect the 
veteran's report of pain and intermittent swelling in his 
left ankle.

In October 1995, the veteran had a hearing before a hearing 
officer at the RO.  The veteran reported that his left ankle 
disability at times made it difficult for him to walk.  

VA outpatient treatment notes from November 1995 reflect that 
the range of motion of the veteran's left ankle was limited 
to 20 degrees of dorsiflexion, 0 degrees of plantar flexion, 
0 degrees of inversion, and 10 degrees of eversion.

On VA examination in September 1998, the veteran reported 
that, a few times per month, his left ankle turned and caused 
him to stumble and fall.  The ankle appeared normal on 
examination.  When asked to move the ankle, the veteran 
indicated that he was unable to move it.  His gait was 
normal, however, except for a limp in the right leg.

In April 1999, the veteran wrote that his left ankle was 
limited in motion due to swelling and pain.  He reported that 
pain increased with walking a short distance, and that the 
ankle had a tendency to roll inwards and cause stumbles and 
falls.  

VA outpatient treatment notes from October 1999 reflect 
swelling and tenderness in both ankles.

In November 1999, the veteran had a hearing before the 
undersigned.  The veteran testified that he had constant pain 
and swelling in his left ankle.  He stated that the motion of 
the ankle was limited, and that the ankle turned, causing him 
to stumble or fall.  He reported that he was very limited in 
physical activities by his left ankle problems, as well as 
his back problems.

On VA examination in May 2000, the veteran refused to move 
his left ankle.  The examiner reported the impression that 
the veteran was holding back, noting that the veteran could 
put his sock and shoe on without difficulty, and could walk 
with a relatively normal gait.  

On VA examination in October 2000, the veteran reported 
intermittent pain and swelling in the left ankle.  
Examination revealed no swelling, heat, erythema, crepitus, 
or laxity.  There was mild to moderate tenderness of the 
lateral malleolus.  The range of motion was to 17 degrees of 
dorsiflexion and 37 degrees of plantar flexion, with mild 
diminishment of inversion and eversion.  The veteran's gait 
was independent, with a mild limp to the left.  Heel and toe 
walking accentuated the limp.  X-rays of the left ankle and 
foot showed a bony spur on the plantar aspect of the 
calcaneus.  The ankle was unremarkable in appearance.

In a June 2001 statement, the veteran indicated that he 
continued to have inward turning of his left ankle, causing 
stumbles and falls.  On VA examination in September 2001, the 
left ankle was ankylosed to active motion.  The examiner was 
able to get some motion on passive motion.  

Upon review of the case in January 2004, the Board noted 
conflicting information in medical examination and treatment 
records as to whether the veteran's left ankle was ankylosed.  
In those medical records that indicated that the ankle was 
ankylosed, there was no indication of the position at which 
the ankle was ankylosed.  The Board remanded the case for a 
new examination to clarify the condition of the veteran's 
left ankle.

On VA examination in February 2004, the veteran indicated 
that he had worked as a real estate appraiser until 1993, and 
that he currently did not work.  The veteran walked with 
normal gait and posture, without an assistive device.  He was 
able to remove his boots, and he did not use any orthotic or 
prosthesis.  The veteran had resistance on performance of 
active range of motion of the left ankle.  He reported that 
movement of his left ankle would produce pain shooting up his 
left leg to his rectum.  The examiner noted that the veteran 
could move his left foot passively with normal dorsiflexion 
and plantar flexion.  Examination revealed no tenderness or 
swelling.  

The examiner concluded that there was no clinical evidence of 
ankylosis, as evidenced by the veteran's self-performance 
range of motion.  The examiner found that the veteran had 
limitation due to subjective pain, but that there was no 
evidence of ankylosis or significant degenerative arthritis.  
The examiner noted the veteran's report of turning in of the 
ankle, but stated that there was no clinical evidence of 
instability.

Analysis

In some VA examinations, the veteran has refused to move his 
left ankle for purposes of measuring range of motion.  
Nonetheless, examining physicians noted the veteran moving 
his ankle at other times during the examination, such as when 
walking or dressing.  Ankylosis was specifically ruled out on 
the most recent examination.  The preponderance of the 
evidence is against a finding that the veteran's left ankle 
is ankylosed.  

The medical evidence, and the veteran's testimony, shows that 
he has limitation of motion of the left ankle.  Physicians 
have concluded that he has functional limitation of the ankle 
due to pain.  The swelling that the veteran reports has been 
observed by a physician on at least one occasion, while the 
instability he reports has not been recreated on examination.  
The left ankle disability does not warrant a rating in excess 
of 20 percent, because that is the maximum rating for 
limitation of motion.  

Rating criteria provide for consideration of functional 
limitation in rating disabilities on the basis of limitation 
of motion.  DeLuca v. Brown, 8 Vet App 202 (1995); 38 C.F.R. 
§ 4.40, 4.45, 4.59 (2004).  Those provisions are, however, 
not for consideration where, as in this case, the veteran is 
in receipt of the highest rating based on limitation of 
motion and a higher rating requires ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

The rating schedule provides for evaluating foot disability 
on the basis of malunion of the os calcis or astragalus.  38 
C.F.R. § 4.71a, Diagnostic Code 5273 (2004).  The maximum 
rating under this code is 20 percent.  It is unclear whether 
a separate rating is potentially available for such 
disability, in addition to a rating for limitation of motion.  
See VAOPGCPREC 9-2004 (2004).  It is clear, however, that X-
rays and physical examinations have not identified such 
malunion.  Therefore, evaluation under Diagnostic Code 5273 
is not warranted.

The evidence does not provide a basis for a rating in excess 
of 20 percent at any time since the establishment of service 
connection, so there is no need to assign staged ratings.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his left ankle disability.  The left 
ankle impairment has not been shown to markedly interfere 
with his employment or capacity for employment.  In this 
regard there have been no reports that the ankle disability 
interfered with the veteran's former employment as a real 
estate appraiser.  The Board finds that there are no 
exceptional factors that render application of the regular 
schedular criteria impractical.  There is, therefore, no 
basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of a left lateral malleolus fracture is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



